ICJ_092_GabcikovoNagymaros_HUN_SVK_1994-12-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PROJET
GABCIKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE DU 20 DECEMBRE 1994

1994

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE GABCIKOVO-NAGYMAROS PROJECT

(HUNGARY/SLOVAKIA)

ORDER OF 20 DECEMBER 1994
Mode officiel de citation:

Projet Gabëikovo-Nagymaros ( Hongrie/Slovaquie ),
ordonnance du 20 décembre 1994, C.1.J. Recueil 1994, p. 151

Official citation:

Gabéikovo-Nagymaros Project ( Hungary/Slovakia),
Order of 20 December 1994, 1 C.J. Reports 1994, p. 151

 

N° de vente:
ISSN 0074-4441 Sales number 655
ISBN 92-1-070718-4

 

 

 
20 DÉCEMBRE 1994

ORDONNANCE

PROJET GABCIKOVO-NAGYMAROS
(HONGRIE/SLOVAQUIE)

GABCIKOVO-NAGYMAROS PROJECT
(HUNGARY/SLOVAKIA)

20 DECEMBER 1994

ORDER
1994
20 décembre
Rôle général
n° 92

151

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1994

20 décembre 1994

AFFAIRE RELATIVE AU PROJET
GABCÏKOVO-NAGYMAROS

(HONGRIE/SLOVAQUIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les articles 44 et 46, para-
graphe 1, de son Règlement,

Vu le compromis entre la République de Hongrie et la République
slovaque, signé à Bruxelles le 7 avril 1993 et notifié conjointement à la
Cour le 2 juillet 1993, par lequel les Parties ont soumis à la Cour les
contestations qui les opposent concernant le projet Gabëikovo-Nagy-
maros,

Vu l’ordonnance de la Cour en date du 14 juillet 1993, fixant au 2 mai
1994 la date d’expiration du délai pour le dépôt d’un mémoire par cha-
cune des Parties et au 5 décembre 1994 la date d’expiration du délai pour
le dépôt d’un contre-mémoire par chacune des Parties, et réservant la
suite de la procédure;

Considérant que les mémoires et les contre-mémoires des Parties ont
été dûment déposés dans les délais ainsi fixés;

Considérant qu’au paragraphe 2 c) de l’article 3 du compromis sus-
mentionné les Parties prient la Cour de bien vouloir ordonner la présen-
tation par chacune d'elles d’une réplique dans les délais que la Cour
indiquera;

Compte tenu des vues exprimées sur ces délais par les agents des Par-

ties, lors d’une réunion que le Président de la Cour a tenue avec eux le
19 décembre 1994,

4
152 PROJET GABCIKOVO-NAGYMAROS (ORDONNANCE 20 XII 94)

Fixe au 20 juin 1995 la date d’expiration du délai pour le dépôt d’une
réplique par chacune des Parties;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt décembre mil neuf cent quatre-vingt-qua-
torze, en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et les autres seront transmis respectivement au Gouvernement de la
République de Hongrie et au Gouvernement de la République slovaque.

Le Président,
(Signé) Mohammed BEDJAOUTr.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
